894 F.2d 403Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Kenneth YOST, Sr., Petitioner-Appellant,v.WALTER REDMAN DELAWARE CORRECTIONAL CENTER;  AttorneyGeneral of the State of Maryland, Respondents-Appellees.
No. 89-6693.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Jan. 9, 1990.

David Kenneth Yost, Sr., appellant pro se.
John Joseph Curran, Jr., Attorney General, and Audrey A. Creighton, Assistant Attorney General, for appellees.
Before DONALD RUSSELL, PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
David Yost seeks to appeal the district court's order denying his motion to reconsider its previous order denying appointment of counsel in this 28 U.S.C. Sec. 2254 case.  Our review of the record discloses that the district court properly dismissed Yost's petition without prejudice on the ground that several of his claims were unexhausted.  In these circumstances, the district court's refusal to appoint counsel was not an abuse of discretion.  Accordingly, we deny a certificate of probable cause and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.